 Case 1:19-cr-10041-JDB Document 122 Filed 11/20/19 Page 1 of 6 PageID 399
                                        U.S. Department of Justice
                                        Criminal Division




                                       November 20, 2019

Leslie I. Ballin                                              Manubir S. Arora
Ballin Ballin Ballin & Fishman                                Manubir S. Arora
200 Jefferson Ave., Ste. 1250                                 75 West Wieuca Road NE
Memphis, TN 38103                                             Atlanta, GA 30342
(901) 525 – 6278                                              (404) 881 - 8866
lballin@bbfpc.com                                             manny@mannyarora.com

       RE:      United States v. Petway, et al.
                CR. No. 19-cr-10041-JDB
Dear Counsel:

We write to supplement the government’s September 16, 2019, expert notice. On October 11,
2019, we provided you with a 50-page CV for Dr. Carl Christensen, which included, inter alia, his
education, training, professional appointments, publications, and current office information.

The government anticipates that Dr. Christensen will testify regarding what constitutes a legitimate
medical purpose within the scope of professional practice with regard to prescribing opioids for
pain. We anticipate his testimony will include a discussion about what legitimate, professional
pain management looks like under generally-accepted standards in the United States. He will
testify about techniques and treatments available to practitioners to manage pain, including
prescribing opioids.

As part of this discussion, he will testify about applicable state, CDC and FDA guidelines related
to opioid use and distribution. We anticipate Dr. Christensen will testify that the CDC has warned
that medical professionals should avoid prescribing opioids and benzodiazepines (e.g. Xanax,
Alprazolam, Lorazepam) concurrently whenever possible because of the risk of potentially fatal
overdose. Prescribing and issuing these two medications around the same time compounds the
patient’s risk of overdose and death from the prescribed drugs and there is a significant diversion
risk of prescribing or issuing these drugs around the same time. A benzodiazepine serves as a
“potentiator” for the opioid’s euphoric effect by increasing the “high” a user may obtain from
opioid and is therefore often sought for this non-legitimate medical purpose. The FDA has also
warned that combined use of opioids and benzodiazepines depresses the central nervous system
and results in serious side effects, such as slowed or difficult breathing and death. The FDA further
warned health care professionals to limit prescribing opioids with benzodiazepines and cautioned
that such medications should only be prescribed together when alternative treatment options are
inadequate. For a treating physician to prescribe this combination of high-dose opioids and
benzodiazepines for a legitimate medical purpose, the physician should determine that the benefits
of the drugs outweigh the risk to the patient’s life.

In addition, we anticipate Dr. Christensen will testify about specific procedures that comprise the
scope of professional practice in general practice, pain management and with respect to opioid
prescriptions, and will explain how those procedures are used to mitigate and monitor risk factors.
For example, he will testify about urine drug screens (including their purpose and limitations),
maintaining patient files, the importance of monitoring PDMP databases (e.g. Tennessee’s
CSMD), and the importance of physical examinations and other diagnostic testing.
 Case 1:19-cr-10041-JDB Document 122 Filed 11/20/19 Page 2 of 6                      PageID 400



Moreover, Dr. Christensen will testify about the legitimate medical purposes of opioids, their
effect on the human body, as well as the risks of prescribing opioids by themselves and in
combination with benzodiazepines and/or muscle relaxers. Dr. Christensen may also testify about
the risks of prescribing opioids to certain types of patients, such as individuals who may have
become dependent upon the medication.

We anticipate that Dr. Christensen will also testify about the purpose and appropriate use of a DEA
number, and corresponding scheduled controlled substances. Dr. Christensen may also testify
about the risks and signs of opioid addiction, as well as the standards of professional practice when
treating a patient who demonstrates those signs.

You have previously received a 68-page report outlining Dr. Christensen’s opinions related to a
chart review conducted on files obtained from Superior Health. We anticipate that Dr. Christensen
will testify about the overall poor documentation of reasons for the narcotics prescribed to the
patients whose files he reviewed, the lack of addiction assessment even in patients with strong risk
factors for addiction, and that drug testing was not documented and not followed up on.
Specifically, we anticipate that Dr. Christensen will testify about the specific patients whose files
were reviewed, as reflected in the report (the names are redacted for purposes of this letter). Dr.
Christensen’s opinions related to these patient files are based on his review of the files and
prescription data, and his training and experience (outlined in his CV). Although he may testify
about the specific contents of the report, in summary:

   •   The visits and treatment of Patient SB appear to be outside the standard of care of the
       practice of medicine. This opinion is based on a review of SB’s chart, CSMD data, and Dr.
       Christensen’s training and experience (as outlined in his CV). Specifically, SB, who was
       prescribed hydrocodone, had abnormal urine drug tests; SB’s chart indicates the patient’s
       opioids would be reduced but there does not appear to be a change in the prescriptions; and
       there was no discussion of safety and CDC guidelines, except that the patient’s medication
       would be reduced (which never occurred). SB was seen ten times in 2017, all billed as high
       level visits, but there is no indication of the reason for the frequency of the visits, and
       despite multiple abnormal drug screens, there are only two confirmatory drug tests (in April
       and May). For example, in December, medications were continued when the drug screen
       was negative for the prescribed medications, and there is no discussion of this.
   •   There is no documentation that prescriptions provided to Patient JB were legitimate
       prescriptions in the usual course of professional practice. Specifically, the patient was
       prescribed a concerning combination of OxyContin, Adderall, and Xanax. Dr. Christensen
       did not see any evaluation for addiction, and no documentation of previous prescriptions.
   •   There is insufficient documentation that Patient SB (2), who had only one visit, was
       legitimately prescribed Xanax in the usual course of professional practice. SB, who was
       given Xanax on the first visit, presented with a history of prescriptions for multiple
       concerning medications. The patient gave a presentation consistent with withdrawal from
       a controlled substance, but there was no addiction assessment done, and no drug screen
       done.
   •   Patient JB(2)’s visits appear to be outside the standard of care of the practice of medicine.
       JB(2) received hydrocodone between at least July 2016 and February 2018. Dr. Christensen
       did not see any discussion in the assessment and plan regarding safety, adverse effects, and
Case 1:19-cr-10041-JDB Document 122 Filed 11/20/19 Page 3 of 6                      PageID 401



     aberrant behavior, and although drug testing and drug screening is done, there are no
     comments regarding abnormal findings. Moreover, the notes themselves do not appear to
     document that the patient received hydrocodone. Dr. Christensen also could not find
     adequate documentation on the last few office visits regarding prescriptions for these
     narcotics.
 •   Patient RB appears to have been started on Tramadol in October 2016 with no current
     opiate use documented. A drug screen was negative for all drugs, and subsequent in-house
     drug tests were positive for opiates after RB was switched over to a different drug. The
     patient continued to complain of pain and apparently requested escalation of dose. There
     is no discussion that Dr. Christensen saw regarding the CDC guidelines; however, a
     handwritten note in the file discussed weaning and there were no subsequent follow ups.
     There does not appear to be any other violations of the standard of care of the practice of
     medicine.
 •   Care provided to Patient MB appears to be outside the standard of care of the practice of
     medicine, and there is insufficient documentation that prescriptions provided to MB are
     legitimate prescriptions. MB received controlled substances from May 2016 through
     August 2017, including hydrocodone, oxycodone, and Xanax. MB did not have an
     addiction assessment, urine drug tests do not appear to be discussed in the office visit notes,
     and a drug test in January 2017 showed no medications whatsoever when the patient had
     received hydrocodone at least the month before. MB’s prescriptions continued into 2017
     after the publication of the CDC guidelines without discussion. Although the dosing is at
     or below 50mg morphine, the lack of discussion of risks and benefits, and assessment for
     possible addiction, are extremely concerning.
 •   There is inadequate documentation that prescriptions provided to Patient KB are legitimate
     in the usual course of professional practice and there are several “red flags” that are
     extremely concerning to Dr. Christensen. KB’s history on laboratory results suggest
     exposure to hepatitis B and C, and although this is not diagnostic of intravenous drug use,
     it warrants discussion and evaluation if controlled substances are going to be given. KB
     was prescribed a dangerous combination of Xanax and morphine, after the CDC and FDA
     guidelines had been released, without explanation.
 •   There is insufficient documentation that prescriptions provided to Patient JC were
     legitimate prescriptions in the usual course of professional practice. Superior Health began
     seeing JC beginning apparently in June 2016, and was started on hydrocodone at that time.
     There is no addiction assessment, and there is no discussion of the risks or benefits of
     hydrocodone that are documented. The patient continues to complain about insomnia, and
     appears to be prescribed Ambien as well, increasing the risk. The first drug test appears to
     occur in January 2017, which appears to be six months after the patient’s treatment is
     started. Moreover, there are multiple visits where there does not appear to be
     documentation by Ms. Petway.
 •   There is insufficient documentation that prescriptions provided to Patient LC are legitimate
     prescriptions in the usual course of professional practice. LC, who appears to have been
     treated between October 2016 and April 2018, was prescribed hydrocodone at a low dose
     with the very first visits. There were intermittent drug screens, several of which were
     abnormal for missing medication, which may indicate laboratory error, patient
     noncompliance, or diversion or abuse (all of which require follow up, but there was no
     evidence this occurred). The patient started on 10mg a day equivalent of morphine, and
Case 1:19-cr-10041-JDB Document 122 Filed 11/20/19 Page 4 of 6                       PageID 402



     finished at 45 mg per day. Although there are also several rational explanations for this,
     none of these are seen in the chart.
 •   There is insufficient documentation that prescriptions provided to Patient CC are legitimate
     prescriptions in the usual course of professional practice. CC, treated between April 2016
     and December 2018, started on hydrocodone with an escalation of dose up to 40mg per
     day. CC was also given combinations of Ambien, Xanax, and Flexeril (though Dr.
     Christensen only located one prescription for Ambien). There was no discussion in the file
     of the risks and benefits of opioids, or combinations of opioids and sedatives which was
     done with this patient. Two years of visits in 2017 and 2018 are well after the release of
     the CDC guidelines and the FDA black box warning against combining opioids and
     benzodiazepines. There is no documentation that drug screens and urine tests were
     reviewed by the provider. This patient seems to have appeared monthly at Petway’s office
     to obtain narcotics prescriptions.
 •   There is insufficient documentation that prescriptions provided to Patient CC(2) were
     legitimate prescriptions in the usual course of professional practice, and could have been
     lethal for a patient who was in respiratory compromise. CC(2) appears to have presented
     with complaints of respiratory problems, and was given medications for what Dr.
     Christensen presumed to be concern about pneumonia. The patient appears to have
     received a prescription not included in the chart, and was given a dangerous treatment
     (Xanax and hydrocodone) for a patient where there are concerns about having abnormal
     lung function. CC(2) was prescribed these medications multiple times.
 •   Patient JC(2) received prescriptions that do not appear to be legitimate prescriptions in the
     usual course of professional practice. JC(2), who was seen in approximately May or June
     2016 through December 2018, received continuous prescriptions for opiates and
     intermittent prescriptions for Xanax. There was frequent in house drug screening, but the
     office notes appear to lack any discussion of the risks, benefits, or effects on function, and
     the majority of the office notes do not mention controlled substances at all. Although they
     are handwritten, many of the notes still appear to be “cut and paste.” There is documented
     alcohol use, and despite this the patient continued to receive significant amount of
     benzodiazepines and opioids. The patient continued to have high pain scores despite the
     prescribed medication, and the prescriptions also failed to recognize CDC guidelines.
     There was also no other treatment extended for anxiety that Dr. Christensen could follow.
 •   Patient JC(3)’s visits appear to be outside the standard of care of the practice of medicine
     and there is insufficient documentation that the prescriptions provided were legitimate
     prescriptions in the usual course of professional practice. The patient was prescribed
     Tramadol with the first visit, without any assessment for addiction and although a drug
     screen order is noted, there is nothing in the chart and there is no in-house urine drug screen.
     The patient returned and received codeine and phentermine; the phentermine, a controlled
     stimulant, was prescribed despite uncontrolled blood pressure.
 •   There is inadequate documentation that prescriptions provided to Patient CD are legitimate
     prescriptions in the usual course of professional practice. Dr. Christensen will testify that
     there were major issues with the patient’s file. The patient received controlled substances
     on the first documented visit (on that date, the file says, “establish new primary care
     provider”). There was no review of the possibility of addiction, and the patient presented
     with a “red flag” combination of hydrocodone and Xanax. Although the patient did have
     documented physical reasons for chronic pain, there was no discussion of abnormal drug
 Case 1:19-cr-10041-JDB Document 122 Filed 11/20/19 Page 5 of 6                       PageID 403



       screens, no prescription searches, no routine evaluation of function, and the narrative is
       almost uniformly lacking in discussion of controlled substances. CD’s visits appear to be
       monthly visits for the purpose of obtaining narcotics.
   •   There is no documentation that prescriptions Patient BD received were legitimate
       prescriptions in the usual course of professional practice. “Red flags” in the file include a
       history of hepatitis C without explanation, co-occurring psychiatric disorder, use of
       stimulants which was never addressed, and a drug screen showing no medications. The
       patient’s prescriptions were continued despite this abnormal drug test.
   •   There is insufficient documentation that prescriptions Patient SD received were legitimate
       prescriptions in the usual course of professional practice, and appear to be outside the
       standard of care of the practice of medicine. For example, SD was prescribed hydrocodone
       on the first visit, without any drug testing or assessment for addiction that Dr. Christensen
       could find. There appears to be no documentation that the patient was actually previously
       receiving hydrocodone or why the patient had come to see this new provider. SD had an
       abnormal drug screen on the third visit showing unprescribed benzodiazepines and
       oxycodone and cannabis, which was not addressed. There is no documentation that the
       patient was actually seen by a provider on the last two visits.
   •   The chart for FF does not reflect whether the patient was actually treated on the first visit;
       if the patient was prescribed medications, there is no documentation that they were for a
       legitimate purpose. If the patient had cocaine in the patient’s urine for the subsequent visit,
       this would suggest an alternative reason (addiction) for the prescriptions provided to the
       patient.
   •   JF received narcotics for approximately 21/2 years. Although the patient has a documented
       reason for chronic pain, there is no evaluation for addiction, no previous records or reasons
       for the patient to be transferring to Petway’s care, and there appears to be insufficient
       documentation that prescriptions provided are legitimate prescriptions in the usual course
       of professional practice. The patient has multiple abnormal urine drug screens.
   •   TF’s patient file contains multiple issues, including being prescribed three different
       narcotics on the first date (Xanax, oxycodone, and cough syrup with codeine), no
       discussion of risks of combining benzodiazepines with two different opioids, and
       combining despite CDC and FDA guidelines. There are also abnormal drug screens. There
       is no documentation that these are legitimate prescriptions in the usual course of
       professional practice and there are strong indicators that this patient suffered from another
       disorder such as addiction.
   •   Prescriptions provided to TG lack sufficient documentation to be legitimate prescriptions
       in the usual course of professional practice. The patient had abnormal drugs screens
       including cannabis and missing prescribed medications that was never dealt with and there
       is poor documentation in the file.


Please do not hesitate to let us know if you have questions, or if you would like more information
regarding any of the above individuals.
Case 1:19-cr-10041-JDB Document 122 Filed 11/20/19 Page 6 of 6     PageID 404



                                              Respectfully,

                                              s/Jillian Willis
                                              Jillian Willis
                                              Trial Attorney
                                              U.S. Department of Justice
                                              Criminal Division, Fraud Section
